Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. 
In response to Examiner’s communication on 6/21/2021, Applicant Request for Continuation Examination on 9/1/2021. Amended Claim 1, 3, 4, 7, 9, 10, 12, 13, 16, 18, and 19. Cancelled Claims 6, 8, 15 and 17.


Claims 1-5, 7, 9-14, 16, and 18-20 are now pending in this application and have been examined. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered. 



	
Response to Amendment

Applicant's amendments to Claims 1, 3, 4, 7, 9, 10, 12, 13, 16, 18, and 19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to Claims 1, 3, 4, 7, 9, 10, 12, 13, 16, 18, and 19 are not sufficient to overcome the prior art rejections set forth in the previous action.





Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “…As noted by Applicant's specification, traditional communication applications each have their own reminders that cannot be shared among the different applications. For example, tasks provided via email may be stored within an email application while tasks provided during a phone call must be jotted down on a sticky note or kept within a calendar/book. This lack of cohesion requires a user to organize tasks in multiple different ways which can be time consuming. See, paragraph [0003]. To overcome this drawback in the art, the present application creates a single unified to-do list. Specifically, the additional elements of the claims recite a specific improvement over prior art systems by auto-detecting tasks from communications that are received from multiple different media channels and aggregating the detected tasks from the communications on the different media channels into a single to-do list. Accordingly, Applicant notes that Applicant's claims impose meaningful, practical, and succinct operations that provide an unconventional solution to a problem of accuracy and efficiency of generating shipping orders. In particular, see Applicant's arguments presented above, which describe a concrete, practical solution to the problem....Applicant respectfully submits that under the second step (2B) of Alice the ordered combination of elements in the independent claims are sufficient to ensure that the claim amounts to significantly more than the judicial exception. ” The Examiner respectfully disagrees.

Analyzing under Step 2A, Prong 1:
The limitations regarding, ... receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within...; therefore, the claims are directed to a mental process. 

The limitations regarding, …receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within......, under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 


Claim 1, 10, 19: computing system, network interface, via one or more application programming interfaces (APIs), a sending system and one or more receiving systems, processor, user interface, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receive communications between..., detect a plurality of tasks to be performed..., store an identification of the detected task..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receive communications between ... detect a plurality of tasks to be performed..., data output –output a list ....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 
FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent., as required by the Berkheimer Memo.


The limitations are directed to abstract idea as described above with respect to the first prong of Step 2A, i.e. mental process (i.e. human reading email, human taking phone calls), organizing human activities (i.e. humans writing down to do lists), generally linked to a technical environment, i.e. computer, as analyzed under Step 2A Prong 2. Thus, the claims are not “an improvement in the functioning of a computer, or an improvement to other technology or technical field” and do not integrate the recited abstract idea into a practical application.  Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018). 

Simply reciting specific limitations that narrow the abstract idea does not make an abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014); see SAP America at p. 12. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm,” “[a]n advance of that nature is ineligible for patenting.” Id. at p. 3. 



Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds of rejections necessitated by Applicant’s amendments. 





Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 10 and 19) recite,
“A ... comprising: 
a ... configured to receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels; and 
a ...configured to 
convert audio from the telephone call into text based on a speech-to-text converter; 
detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and 
output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within a ....”

Analyzing under Step 2A, Prong 1:
The limitations regarding, ... receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within..., under the broadest reasonable interpretation, may be interpreted to include a human reasonably using their mind with pen and paper to, …receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within...; therefore, the claims are directed to a mental process. 

The limitations regarding, …receive, ..., a telephone call and an email between a sending ... and one or more receiving ... via a plurality of different media channels...convert audio from the telephone call into text based on a speech-to-text converter; detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within......, under the broadest reasonable interpretation, may be interpreted as, human organizing, scheduling, prioritizing tasks for human from received human communications, which is managing personal behavior or relationships or interactions between people; therefore, the claims are directed to organizing human activities. 

Accordingly, the claims are directed to a mental process and organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.


Analyzing under Step 2A, Prong 2:

In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 10, 19: computing system, network interface, via one or more application programming interfaces (APIs), a sending system and one or more receiving systems, processor, user interface, non-transitory computer readable medium comprising instructions that when read by a processor cause the processor

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receive communications between..., detect a plurality of tasks to be performed..., store an identification of the detected task..., these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receive communications between ... detect a plurality of tasks to be performed..., data output –output a list ....


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, 
Additionally, as an order combination, the additional elements append the recited abstract idea to well-understood, routine, and conventional activities in the field as individually evinced by the applicant’s own disclosure in at least, [0045] FIG. 6 is not intended to suggest any limitation as to the scope of use or functionality of embodiments of the application described herein. Regardless, the computing node 600 is capable of being implemented and/or performing any of the functionality set forth hereinabove. For example, the computing node 600 may be a network server of a larger enterprise network that connects multiple user workstations to the Internet, a private network, or the like [0046] In computing node 600 there is a computer system/server 602, which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 602 include, but are not limited to, cloud computing platforms, personal computer systems, server computer systems, thin clients, thick clients, hand-held or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed computing environments that include any of the above systems or devices, and the like.  [0047] Computer system/server 602 may be described in the general context of computer system-executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. [0048]   As shown in FIG. 6, computer system/server 602 in cloud computing node 600 is shown in the form of a general-purpose computing device. The components of computer system/server 602 may include, but are not limited to, one or more processors or processing units (processor) 604, a system memory 606, and a bus that couples various system components including the system memory 606 to the processor 604.  [0056]   One skilled in the art will appreciate that a "system" could be embodied as a personal computer, a server, a console, a personal digital assistant (PDA), a cell phone, a tablet computing device, a smartphone or any other suitable computing device, or combination of devices. Presenting the above-described functions as being performed by a "system" is not intended to limit the scope of the present application in any way but is intended to provide one example of many embodiments. Indeed, methods, systems and apparatuses disclosed herein may be implemented in localized and distributed forms consistent with computing technology.  [0058]   A module may also be at least partially implemented in software for execution by various types of processors. An identified unit of executable code may, for instance, comprise one or more physical or logical blocks of computer instructions that may, for instance, be organized as an object, procedure, or function. Nevertheless, the executables of an identified module need not be physically located together but may comprise disparate instructions stored in different locations which, when joined logically together, comprise the module and achieve the stated purpose for the module. Further, modules may be stored on a computer-readable medium, which may be, for instance, a hard disk drive, flash device, random access memory (RAM), tape, or any other such medium used to store data. [0060]   It will be readily understood that the components of the application, as generally described and illustrated in the figures herein, may be arranged and designed in a wide variety of different configurations. Thus, the detailed description of the embodiments is not intended to limit the scope of the application as claimed but is merely representative of selected embodiments of the application. [0061] One having ordinary skill in the art will readily understand that the above may be practiced with steps in a different order, and/or with hardware elements in configurations that are different than those which are disclosed. Therefore, although the application has been described based upon these preferred embodiments, it would be apparent to those of skill in the art that certain modifications, variations, and alternative constructions would be apparent., as required by the Berkheimer Memo.

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).



Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-5, 7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-14, 16, and 18-20 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20120278388A1 to Kleinbart et al., (hereinafter referred to as “Kleinbart”).

As per Claim 1, Kleinbart teaches: (Currently amended) A computing system comprising: 
a network interface configured to receive, via one or more application programming interfaces (APIs), a telephone call and an email between a sending system and one or more receiving systems via a plurality of different media channels; and (in at least [0040] FIG. 1 illustrates an example hardware arrangement in accordance with an embodiment of the present application [0050] An ability to organize existing and future conversations occurring through different methods and/or services is provided via a synchronization of various Internet communications protocols and/or messaging API's (Application Programming Interface), which may maintain SSL Encryption (Secure Sockets Layer) and/or TLS Encryption (Transport Layer Security) or the like. Such protocols may include IMAP (Internet Message Access Protocol), POP (Post Office Protocol), XMPP (Extensible Messaging and Presences Protocol)/IM (Instant Messaging), VoIP (Voice over Internet Protocol), SMS (Short Message Service)/MMS (Multimedia Messaging Service), Messaging API's (Facebook, Gchat, AIM, Skype, or the like), and/or IP videoconferencing. [0051] literal text-based conversations that are accessed through standard Internet protocols or proven API's are preferably funneled and specifically threaded to a user or users to which the conversation originated and/or applies. In one example, a category of “no subject conversations” is supported, in which users may create topics to further organize conversations. Such topics may then be tagged to one or more respective tasks. For example, the topic may be provided in a “subject line,” as known in the art. The effect that arises is one where conversations, regardless of where occurring, are sortable based on one or more criteria, such as by one or more persons, or by task in which discussion is relied upon for completion. [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations.  )
a processor configured to 
convert audio from the telephone call into text based on a speech-to-text converter; (in at least [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. )
detect a first task to be performed based on keywords included in the text of the telephone call and detect a second task to be performed based on keywords included in the email, and (in at least [0051] the topic may be provided in a “subject line,” as known in the art. The effect that arises is one where conversations, regardless of where occurring, are sortable based on one or more criteria, such as by one or more persons, or by task in which discussion is relied upon for completion. [0053] by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times, [Fig. 3][Fig. 4][0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks,)
output an identifier of the first task detected from the telephone call and an identifier of the second task detected from the email together with each other within a single list displayed within a user interface.  ([Fig. 3][Fig. 4][0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5. [0071] the teachings herein integrate multiple communication protocols into a single chronological thread that is either linked to an individual, a set of individuals, or a specific task. More specifically, conversations occurring on or as a function of the teachings herein can start from and continue on one or more of the following: Internet Mail Protocol, XMPP (Instant Message) protocol, Voice over Internet protocol, short messaging service, multimedia messaging service, video conferencing, and standard cellular protocol and similar communication mechanisms. For audio and video communication streams, speech-to-text recognition and facial recognition may also be provided to help aid the learning algorithm that prioritizes a user's to-do list.)



As per Claim 2, Kleinbart teaches: (Previously presented) The computing system of claim 1, 
wherein the plurality of different media channels include at least email communications, instant message communications, and telephone communications. (in at least [0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5. )


As per Claim 3, Kleinbart teaches: (Currently amended) The computing system of claim 1, 
wherein the processor is configured to automatically detect the second task from the email based on one or more user-input keywords included in a body of the email.  (in at least [0070] The present application may import data from existing services, so the users can begin improving productivity efficiency at the onset of their use of the application. Unlike known data importing applications, the present application includes importing data-events from internet mail protocol (email), and when a user gives permission to access his/her existing email server (service), all communication is sorted, for example, according to the sender and relevancy (date). Within these sender-centric threaded conversations are subjects in existing emails, which become topics that users can convert to tasks, and which are then supported by the respective databases (tool) that allow the user to complete each task. Moreover, one or more tools are preferably provided for attachment(s) that require task-actions. For example, see FIG. 5.  [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0109] Conversations, which may include e-mail exchanges, TWITTER direct messages, voice conversations, audio messages, video conferences, or the like may be categorized as either (a) social (which require no task-action on the part of participants) or (b) task oriented. The latter category will cause identified tasks to be generated and placed into the to-do list. Task-generations may be done automatically, through API application of text-to-semantic interpreter, and integrated into the to-do list, or through audio-to-text-to-semantic interpreter, and integrated into the task list. The audio-to-text may be used for phone conversations, voice mails, the audio component of videoconferences or conversations, or other forms of audio communications.)


As per Claim 4, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is configured to 
automatically detect the first task from the telephone call based on one or more user-spoken keywords vocalized during the telephone call. (in at least [0053] speech-to-text translation is provided for calls that are made or received by a user's telephone (e.g., cellular phone or smartphone, or landline). In one embodiment, the provider of the teachings herein supplies telephone hardware to users. In addition, speech-to-text translation may be provided for voicemail. Additionally, speech-to-text translation may be provided for IP videoconferencing, in-network VoIP calls, and voicemail left on users' personal phone numbers on their mobile devices. In an embodiment, task-specific, or conversation-specific vocabulary may be added by user(s) to improve speech-to-text translations. Semantic analysis may function as an accessory to the speech-to-text translation by identifying keywords that trigger one or more operations. For example, by mentioning the word “reservation or “restaurant”, a reservation system API (OpenTable, for example) may automatically open in which the Coordinator (as described herein) automates scheduling, including by recognizing dates/times. This may occur through semantic analysis interpretation of speech-to-text translation, or text-based messages, with which the Coordinator will recommend optimal dates/times according to common available time-slots that may also be similar or equivalent to any dates/times)


As per Claim 5
automatically detect a task for both the sending system and a receiving system from among the one or more receiving systems based on a keyword within content of a communication between the sending system and the receiving system.  (in at least [0100] Series of tasks may be determined from recurring data-events from legacy services that may be received through communication and/or semantic analysis of keywords that promote task-generation. [0101] Within a user's account, for example, common keywords in task-actions produced by the user are semantically recognized and cross-compared with content and/or data-events from other, potentially more reliable, web data-event sources that offer an API for access thereto.)


As per Claim 7, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is further configured to 
auto-suggest an action to address the first task via the user interface based on previously stored communications.  (in at least [0119] comparing individual task schedules with location-based time data-events in order to determine and recommend to the user the optimal moment for task-action for a particular task.)

As per Claim 9, Kleinbart teaches: (Currently amended) The computing system of claim 1, wherein the processor is configured to 
determine a priority of the first task with respect to the second task based on one or more non-time related attributes of the first and second tasks, including one or more of an effort associated with the first and second tasks, a level of experience associated with the first and second tasks, and a type of the first and second tasks. (in at least [0098] a task and/or task-group may include a template representing an order of operations for achieving an objective and that is cataloged in a heuristic database. For example, the database may include a collection of user-generated tasks and/or task-groups. The data may be compared and contrasted with similar tasks and their effectiveness (measuring, for example, the time-spent, steps taken, and/or quantity of content produced), which may eventually provide a task catalogue of task templates. In an embodiment, task templates may be organization-specific or available for all users. Alternatively, task templates may offer additional or alternate options. Preferably, task templates are alterable for customization purposes. [0138] An administrator or manager may set organization-based tasks manually, or may manually override a subordinate's organization-based to-do list, and importing data-events from services may also create Tasks. Optimization of time may occur by determining how many tasks are held up by not completing a task at hand, in the pursuit of an end goal.)


As per Claim 10-14, 16, 18 and 19-20, for A method (see at least Kleinbart  [0018]) and A non-transitory computer readable medium (see at least Kleinbart  [0043]), respectively, substantially recite the subject matter of Claim 1-5, 7, 9 and are rejected based on the same reasoning and rationale.
Conclusion
Relevant prior art not relied upon:

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO HAN MAX LEE/Examiner, Art Unit 3623